BoRemaN, J.,
delivered the opinion of the court:
These are “ town site ” cases respecting the same lot. Ann L. Dewey et al. (heirs of Andrew L. Lamareaux), claim title to the whole of lot 2, block 69, plat “A,” Salt Lake City survey. George G. Snyder claims title to the east half of said lot; and William H. Folsom claims title to that portion of the west half embracing the southwest corner, and being seven rods west front and ten rods south front. These parties filed their separate claims in the Probate Court for the portions of the lot to which they sought title under the “ town site ” laws. The whole matter respecting all of these claims, was appealed to the District Court. Findings of fact and conclusions of law were made by the District Court, and by the judgment of that court, the whole of the west half of the lot was *346granted to tbe Lamareaux heirs, and the whole of the east half granted to Greorge Gr. Snyder, executor of the will of S. C. Snyder., deceased.
The Lamareaux heirs filed their motion for a new trial as to the east half of said lot, and William H. Folsom filed his motion for a new trial as to the seven by ten rods of the west half, claimed by him. Both motions were overruled. And the Lamareaux heirs appealed from so much of the judgment as had reference to the east half of the lot, and from so much of the order overruling the motion for new trial as denies a new trial as to said east half lot.
William H. Folsom appealed from so much of the judgment as gave to the Lamareaux heirs the seven by ten rods claimed by him out of the west half, and from so much of the order overruling the motion for new trial as denies a new trial to him as to said seven by ten rods.
Upon a careful examination of the testimony, we are at a loss to see why either of these appeals is brought to this court. The evidence is very conflicting, and upon every point which either party has raised there is a conflict in the testimony. Where there is a substantial conflict of testimony upon the material points in dispute, this court will not interfere with the judgment of the court below. The findings must stand.
The judgment of the court below is affirmed, with costs.
The other judges concur.